DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2018/040544 filed July 2, 2018, which claims benefit of 62/532,487 filed July 14, 2017.
In view of the preliminary amendment filed January 14, 2020, claims 1-10 are pending.

EXAMINER’S AMENDMENT
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Specification (page 2, line 21), replace “Figure 1” with “The figure”.
5.	Specification (page 17, line 22), replace “Figure 1” with “the figure”.
6.	Specification (page 19, line 8-9), replace “Figure 1” with “the figure”.
7.	Drawing filed January 14, 2020, replace “FIG. 1” with “FIGURE”.
8.	Specification (page 1, line 5-6), replace the text of line 5-6 with the following.
	



9.	The current abstract is not in a single page proper format for the printer. Please replace the current abstract with the following.
Abstract:      A process to form an olefin-based polymer, said process comprising at least the following steps: a) polymerizing a reaction mixture comprising an olefin, in at least one reactor, in a solution polymerization, to form a polymer solution; b) feeding at least a portion of the polymer solution through at least one devolatilizer, to form the olefin-based polymer, in melt form; c) feeding at least a portion of the olefin-based polymer, in melt, form through a heat exchanger, and then into a pastillation apparatus to form polymer particles.



Allowances
10.	Claims 1-10 have been allowed. 
11. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Hoecker (US 2007/0083022 A1) and Stouffer et al. (US 5,633,018) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Hoecher and Stouffer et al. disclose a pastillation apparatus for preparing polymer pellets, there is inadequate teaching in Hoecher and Stouffer et al. to 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
March 4, 2021